F I L E D
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA DEC 2 ‘ 2011i

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

FELTON A. SPEARS, JR., et al.
Plaintiffs, Civil No. 1:13-mc-01167 (RCL)

v.

FIRST AMERICAN EAPPRAISEIT,
(a/k/a eAppraiseIT, LLC)

Defendant.

vvvvvvvvvvvv

MEMORANDUM OPINION

This matter comes before the Court after this Court issued an order deferring plaintiffs’
Motion to Compel Compliance with Subpoena Duces Tecum served on the Ofﬁce of the
Comptroller of Currency (“OCC”) [ECF No. 1]. Upon review of the parties’ supplemental
memoranda summarizing their arguments regarding plaintiffs’ Motion, this Court DENIES
plaintiffs’ Motion for the reasons stated below.
I. BACKGROUND

The relevant facts are as follows: on January 30, 2013, plaintiff served the OCC with a
subpoena duces tecum seeking documents cited and summarized by the US. Senate Permanent
Subcommittee on Investigations (“Senate PSI”) in its 2011 report on the 2007-2008 ﬁnancial
crisis. P1.s’ Supp. Mem. in Support of Motion 1. These documents were provided under seal
and without waiver of any privileges to the Senate PSI by the Ofﬁce of Thrift Supervision
(“OTS”)—which has since been succeeded by the OCC—pursuant to the Senate PSI’s subpoena.
OCC’s Supp. Mem. 2—3. The DOC objected to the plaintiffs’ subpoena and noted that many of

the documents sought may be subject to various privileges. Id. at 3. After months of conferring

 
 
 

 

 

 

 

  
 
 
 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

  
 
 
 

 

 

 

 

 

 

 

 
 
 

 

 

._